Citation Nr: 9923578	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-15 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This appeal arises from a rating decision January 1998 from 
the Montgomery, Alabama, Regional Office (RO).  


FINDINGS OF FACT

1.  A September 1990 rating decision denied service 
connection for hearing loss.

2.  The evidence received subsequent to the September 1990 
decision is not new and material.


CONCLUSION OF LAW

The September 1990 rating decision is final.  Evidence 
received subsequent to that decision is not new and material, 
and does not serve to reopen the claim for service connection 
for hearing loss.  38 U.S.C.A. § 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in March 1989, service connection for a 
hearing condition was denied.  The veteran perfected an 
appeal of this decision to the Board of Veterans' Appeals 
(Board) and in a June 1990 decision, service connection for 
defective hearing was denied.  A September 1990 rating 
decision denied service connection for hearing loss.  The 
veteran was advised of this decision in a letter to him, 
dated in November 1990.

Prior decisions of the RO are final, but they may be reopened 
upon the receipt of evidence which is both new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
RO's September 1990 decision is a final determination and was 
the last decision to address the issue of service connection 
for hearing loss, the evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence that has been received following that 
decision.

The veteran submitted a separation qualification record (DA 
Form 493), a December 1952 service spectacle order form, and 
a March 1953 letter from a U.S. Army Dispensary.  However, 
these same records were contained in the claims file and 
considered for the prior decision.  Therefore, they are not 
new.  

The veteran submitted a statement from the nurse of a private 
physician which indicates the veteran was seen for hearing 
loss in 1953 and 1954.  He also submitted an April 1989 
private record related to an audiological evaluation, an 
October 1985 glasses prescription, and April 1975 through 
October 1985 eye examination records.  However, these same 
records were contained in the record and considered for the 
prior decisions, and are thus not new.   

The veteran submitted an undated statement which notes the 
veteran had hearing loss.  The veteran indicated that this 
was from an employment physical.  However, other records in 
the claims file that were considered for the prior decision 
also show that the veteran had a hearing loss.  Therefore, 
the statement is cumulative of evidence previously considered 
and thus not new.

Copies of pages from a military technical or training manual 
related to the 90mm Gun M2 were received.  However, these 
manual pages do not provide any evidence which shows that the 
veteran's hearing loss is due to service.  Additionally, the 
RO was able to obtain copies of daily sick reports for 
Battery "A" of the 18th AAA Battalion which contain entries 
dated in November 1952 and December 1952 related to the 
veteran.  However, these entries do not show that the veteran 
was treated for hearing loss or that his present hearing loss 
was due to service.  Therefore, the manual pages and sick 
reports are not material to the issue of service connection.

The veteran submitted a September 1998 report from a private 
physician which indicates that the veteran had high frequency 
sensorineural hearing loss with a history of artillery 
exposure.  However, an April 1989 private medical statement 
also indicates that the veteran had significant high 
frequency sensorineural hearing loss and that he was exposed 
to loud noises during service.  Therefore, the September 1998 
report is cumulative of medical evidence contained in the 
record and previously considered.  Therefore, the report is 
not new.

The evidence that has been received since the last 
disallowance of the veteran's claim is either not new or not 
material to the issue of service connection for hearing loss.  
Either alone or in conjunction with the evidence previously 
of record, the received evidence is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  Therefore, the evidence is not new and material.  
38 C.F.R. § 3.156(a) (1998).

New and material evidence has not been received and the claim 
for service connection for hearing loss is not reopened.  
38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302, 20.1103 (1998).


ORDER

New and material evidence has not been received and the claim 
for service connection for hearing loss is not reopened.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

